ACCEPTED
                                                                                          03-15-00118-CV
                                                                                                  5276893
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     5/14/2015 7:10:30 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK



                               No. 03-15-00118-CV
                    _______________________________________               FILED IN
                                                                   3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                          IN THE COURT OF APPEALS                  5/14/2015 7:10:30 AM
                      FOR THE THIRD DISTRICT OF TEXAS                JEFFREY D. KYLE
                                AUSTIN, TEXAS                              Clerk
                    _______________________________________

TEXAS QUARTER HORSE ASSOCIATION; TEXAS THOROUGHBRED
 ASSOCIATION; TEXAS HORSEMEN’S PARTNERSHIP; GILLESPIE
  COUNTY FAIR AND FESTIVALS ASSOCIATION, INC.; GLOBAL
GAMING LSP, LLC d/b/a LONE STAR PARK AT GRAND PRAIRIE; and
              SAM HOUSTON RACE PARK, LLC,

                                                           Appellants

                                        v.

AMERICAN LEGION DEPARTMENT OF TEXAS, TEMPLE POST 133;
    KICKAPOO TRADITIONAL TRIBE OF TEXAS; THOMPSON
  ALLSTATE BINGO SUPPLY, INC.; and MOORE SUPPLIES, INC.,

                                                    Appellees
             __________________________________________________

         UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
            RESPONSE TO APPELLEES’ MOTION TO DISMISS
           _________________________________________________

      Pursuant to Tex. R. App. P. 10.1 and 10.5(b), Appellants herein, file this

unopposed motion for a 30-day extension of time in which to file their response to

Appellees’ motion to dismiss.

      Appellants ask this Court to extend the deadline for filing their response to

Appellees’ motion to dismiss from May 18, 2015, through and until June 17, 2015. In

support of this requested extension, Appellants would show the following:
                                             1
       1. The current deadline for filing Appellants’ response to Appellees’ motion to

dismiss is May 18, 2015.

       2. Appellants request a 30-day extension of time in which to file their response to

Appellees’ motion to dismiss because Appellees’ motion raises new issues that

previously have not been argued in this case. Additionally, time is needed to coordinate

among the multiple Appellants and their counsel.

       3. Appellants respectfully ask that their request for a 30-day extension be granted

so they will have sufficient time to prepare a response to Appellees’ motion to dismiss

that is comprehensive, concise, and useful to this Court’s consideration.

       4. This is Appellants’ first request for an extension to file their response to

Appellees’ motion to dismiss.

       5. Appellees do not oppose the granting of the motion for extension.

       WHEREFORE, Appellants pray that this Court grant their unopposed motion for

an extension of time in which to file their response to Appellees’ motion to dismiss and

extend the deadline for filing the response from May 18, 2015, through and until June 17,

2015. Appellants also request such other and further relief to which they may be entitled.




                                             2
DATED:     May 14, 2015                Respectfully submitted,

                                       By: /s/ J. Bruce Bennett
                                            J. Bruce Bennett

Martha S. Dickie,                       J. Bruce Bennett
   State Bar No. 00000081                   State Bar No. 02145500
Boone Almanza                           John A. Cardwell
   State Bar No. 01579001                   State Bar No. 03791200
ALMANZA, BLACKBURN & DICKIE, LLP        CARDWELL, HART & BENNETT, LLP
2301 South Capital of Texas Highway,    807 Brazos, Suite 1001
Building H                              Austin, Texas 78701
Austin, Texas 78746                     Tel: (512) 322-0011
Tel: (512) 478-9486                     Fax: (512) 322-0808
Fax: (512) 478-7151                     cardwell53@earthlink.net
mdickie@abdlawfirm.com                  jbb.chblaw@me.com
balmanza@abdlawfirm.com                     --and--
COUNSEL FOR APPELLANT GILLESPIE         Dudley D. McCalla
COUNTY FAIR AND FESTIVALS
                                           State Bar No. 13354000
ASSOCIATION, INC.                       JACKSON WALKER, LLP
                                        100 Congress Avenue Ste 1100
                                        Austin, Texas 78701-0000
James C. Ho                             Tel: (512) 236-2071
   State Bar No. 24052766               Fax: (512) 236-2002
Bradley G. Hubbard                      dmccalla@jw.com
   State Bar No. 24090174
GIBSON, DUNN & CRUTCHER LLP             COUNSEL FOR APPELLANT GLOBAL GAMING
2100 McKinney Avenue, Suite 1100        LSP, LLC D/B/A LONE STAR PARK AT
Dallas, Texas 75201                     GRAND PRAIRIE
Tel: (214) 698-3100
Fax: (214) 571-2934
jho@gibsondunn.com                      Robert G. Hargrove
bhubbard@gibsondunn.com                    State Bar No. 24032391
                                        Ana Maria Marsland Griffith
COUNSEL FOR APPELLANT SAM                  State Bar No. 13049300
HOUSTON RACE PARK, LLC
                                        OSBORN, GRIFFITH & HARGROVE
                                        515 Congress Ave., Suite 2450
                                        3
                                            Austin, Texas 78701
                                            Tel: (512) 476-3529
                                            Fax: (512) 476-8310
                                            rob@texasenergylaw.com
                                            anamaria@texasenergylaw.com
                                            COUNSEL FOR APPELLANTS TEXAS
                                            QUARTER HORSE ASSOCIATION, TEXAS
                                            THOROUGHBRED ASSOCIATION, AND TEXAS
                                            HORSEMEN’S PARTNERSHIP


                      CERTIFICATE OF CONFERENCE

      I hereby certify that I have conferred with Mr. Raymond White, counsel for
Appellees, regarding this Motion. Appellees do not oppose the granting of the relief
sought.

                                                /s/ J. Bruce Bennett
                                                J. Bruce Bennett

                            CERTIFICATE OF SERVICE

        I certify that a true copy of foregoing Motion was served via electronic means on
all counsel of record in this case on this 14th day of May 2015:


                                                /s/ J. Bruce Bennett
                                                J. Bruce Bennett




                                            4